Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Matthew Bethards on 1/27/22.
The application has been amended as follows: 
A. 	claims are amended to read as follow:
1. A method of treating a vertebral body of a patient, the method comprising: obtaining a medical device having a sharp tip configured for penetration into vertebral bone, the medical device comprising: a shaft extending from a proximal end to a working end thereof, wherein the working end comprises slots on a first side of the shaft to limit deflection of the working end to a curved configuration in a single plane, a semicylindrical rod located within the shaft, wherein the semicylindrical rod is contiguous with the slots, and a lumen extending through the shaft; advancing the working end into a vertebral body; causing the working end to move from a linear configuration to a non-linear configuration by translating the rod relative to the shaft in an axial direction to create a pathway in the vertebral body; and injecting a fluid through 

2. The method of claim 1, wherein the lumen comprises a semicylindrical shape.

3. The method of claim 2, wherein during translation a flat side of the rod slides along a flat side of the lumen. 

4. The method of claim 1, wherein the medical device further comprises a handle including an actuator configured to translate the semicylindrical rod relative to the shaft upon rotation of the actuator.

5. The method of claim 4, wherein rotating the actuator causes proximal translation of the semicylindrical rod resulting in articulation of the working end away from a straight configuration in a first direction, and
wherein counter rotating the actuator causes distal translation of the semicylindrical rod resulting in articulation of the working end away from a straight configuration in a second direction opposite the first direction.

6. The method of claim 5, further comprising rotating the handle to articulate the working end in the first direction. f. The method of claim 5, further comprising counter rotating the handle to articulate the working end in the second direction.



9. The method of claim 8, further comprising inserting the lumen through the side port.

10. The method of claim 1, further comprising inserting a stylet through the lumen.

11. The method of claim 10, further comprising coupling the stylet to the lumen via a threaded coupling mechanism.

12. A method of treating a vertebral body of a patient, the method comprising: obtaining a medical device having a sharp tip configured for penetration into vertebral bone, the medical device comprising: a hollow shaft extending from a proximal end to a working end thereof, wherein the working end comprises slots on a first side of the shaft, a semicylindrical rod located within the shaft, a handle coupled to the shaft, the handle comprising a side port with an insertion guide extending to an interior of the hollow shaft, and a semicylindrical lumen extending through the side port, the insertion guide, and the hollow shaft, wherein the semicylindrical rod and the semicylindrical lumen form a cylinder that fills the interior of the shaft; advancing the working end into a vertebral body; causing the working end to move from a linear configuration to a non-linear configuration by translating the rod relative to the shaft in an axial direction to 

13. The method of claim 12, wherein the lumen comprises a lumen port, and wherein the side port is configured to couple the lumen port to the side port without rotation of the lumen. 
14. The method of claim 13, wherein the lumen port comprises a clip and the side port comprises a clip holster,
wherein the clip is configured to selectively engage the clip holster to secure the lumen port to the side port and release the lumen port from the side port, and
wherein the method further comprises actuating the clip to secure the lumen port to and/or release the lumen port from the side port.

15. The method of claim 13, wherein the lumen port comprises a mating mechanism configured to secure a thermal energy delivery probe, a cement delivery cartridge, and a biopsy tool to the lumen port.

16. The method of claim 12, wherein the medical device further comprises a stylet disposed within the lumen.

17. The method of claim 12, further comprising removing the lumen from the hollow shaft and inserting another lumen into the hollow shaft.

18. The method of claim 12, further comprising drawing material into the lumen through a distal opening.

19. A method of treating a vertebral body of a patient, the method comprising: obtaining a medical device having a sharp tip configured for penetration into vertebral bone, the medical device comprising a shaft extending from a proximal end to a working end thereof, where the working end comprises a semicylindrical rod located within a sleeve comprising slots on a first side where the semicylindrical rod is contiguous with the slots of the sleeve to limit deflection of the working end to a curved configuration in a single plane, and a lumen extending through the shaft; advancing the working end into a vertebral body; causing the working end to move from a linear configuration to a non-linear configuration by translating the semicylindrical rod relative to the sleeve in an axial direction to create a pathway in the vertebral body; and injecting a fluid through the lumen while the working end is in a non-linear configuration to fill the pathway with the fluid.

20. The method of claim 19, further comprising rotating an actuating portion to translate the semicylindrical rod. 

The following is an examiner’s statement of reasons for allowance: the closest prior art examiner found was Lau et al. (US. 20100298832), wherein Lau discloses the claimed invention except that the lumen is semicylindrical, and wherein Lau.     
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH RAAFAT BOLES whose telephone number is (571)270-5537.  The examiner can normally be reached on 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SAMEH R BOLES/Primary Examiner, Art Unit 3775